Citation Nr: 1104095	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disabilities, 
including perforated colon, intraabdominal infections, pain, 
bowel problems, obstructed bowel, hernias, and erectile 
dysfunction, as a result of a VA colonoscopy procedure in August 
2008.

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for hallux valgus, claimed 
as bilateral bunions. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to February 
1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Veteran had an informal conference with a Decision Review 
Officer (DRO) in December 2009.  

In August 2010, the Veteran testified at a hearing at the RO 
before the undersigned.  A copy of the transcript of that hearing 
is of record.  During that same month, the Veteran submitted to 
the Board additional evidence for consideration in connection 
with the claims on appeal.  The Veteran submitted a waiver of RO 
jurisdiction of such evidence.  Thus, the Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2010).

As a final preliminary matter, the Board notes that the Veteran 
filed a timely notice of disagreement with the denial of his 
claim for entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, and claims for entitlement to 
service connection for bilateral flat feel and hallux valgus in 
July 2009, and a Statement of the Case (SOC) was provided to him 
in August 2009 with regard to these issues.  In his September 
2009 Substantive Appeal (VA Form 9), however, although the 
Veteran indicated that he only wanted to appeal the denial of 
entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151.  Thus, the Veteran's September 2009 VA 
Form 9 did not constitute a valid substantive appeal with regard 
to his claims for service connection for bilateral flat feet and 
hallux valgus.  Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2009) 
(providing that 38 U.S.C.A. § 7105, pertaining to substantive 
appeals, requires "claimants to expand upon their initial 
disagreement with the RO decision by setting forth-however 
inartfully-a particular theory of error for the Board to 
decide").  However, the RO issued a Supplemental Statement of 
the Case (SSOC) pertaining to the Veteran's service connection 
claims in April 2010, which indicated that the RO had considered 
his September 2009 VA Form 9 as evidence, and the Veteran's 
representative responded with a VA Form 646 in May 2010 on those 
issues.  As the RO has taken actions to indicate to the Veteran 
and his representative that the issues of entitlement to service 
connection for bilateral flat feet and hallux valgus are on 
appeal, and it took no steps to close the appeals, the 
requirement that there be a substantive appeal for those matters 
is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam 
order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional disabilities as a result of a VA colonoscopy procedure 
in August 2008, entitlement to service connection for bilateral 
flat feet, and entitlement to service connection for hallux 
valgus is warranted.

As an initial matter, the Veteran seeks entitlement to 
compensation under 38 U.S.C.A. § 1151.  Specifically, he has 
asserted that he has additional disabilities, including 
perforated colon, intraabdominal infections, constant pain, bowel 
problems (diarrhea and constipation), obstructed bowel, hernias, 
and erectile dysfunction, as a result of a VA colonoscopy 
procedure in August 2008.

A longitudinal review of the record reveals that the Veteran 
underwent a VA colonoscopy on August 15, 2008.  In an August 2008 
VA pre-procedure assessment, conducted prior to that procedure, 
it was noted that the Veteran had a past medical history 
significant for erectile dysfunction, gastroesophageal reflux 
disorder (GERD), and depressive disorder NOS.  It was also 
detailed that plan, benefits, alternative, and risks of the 
procedure (including but not limited to: bleeding, perforation, 
reaction to medication, aspiration, pancreatitis, infections, 
etc.) were discussed with the Veteran, who indicated 
understanding.  

In the August 2008 colonoscopy report, staff involvement in the 
procedure was listed as Level C (Attending in OR, not scrubbed).  
Final endoscopic diagnosis by the VA physician who performed the 
procedure (a Gastroenterology fellow) was listed as multiple 
polyps removed.  It was noted that the Veteran tolerated the 
procedure well and was sent to the Recovery unit in stable 
condition.  In an August 2008 addendum report, it was noted that 
the Veteran complained of abdominal pain and found to have free 
air under his diaphragm, undergoing an ex-lap (exploratory 
laparotomy) and sigmoid colectomy.  Gross specimen of the 
resected sigmoid colon was noted to show delayed perforation from 
the polypectomy site.  The VA Gastroenterology fellow commented 
that he saw the Veteran post-operatively and that he was 
recovering well after surgery. 

On August 18, 2008, the Veteran complained of pain and free 
intra-abdominal air.  Additional VA inpatient treatment notes 
detailed that he presented three days status post colonoscopy and 
upper endoscopy with likely ruptured viscous.  An August 2008 VA 
operative note indicated that the Veteran underwent an 
exploratory laparotomy and segmental colectomy with primary 
anastomosis and listed findings of perforation at sigmoid colon 
with fibrinous exudate.   

A VA hospital admission report dated in December 2008 listed an 
admitting diagnosis of abdominal pain.  A December 2008 VA pelvis 
CT with contrast report listed an impression of findings 
suspicious for gastric ulcer as well as abdominal and pelvic 
midline scarring with normal left colon/sigmoid junction 
anastomosis.  VA treatment records dated in January and February 
2009 showed complaints of continued abdominal pain and guaiac-
positive stools.  A February 2009 VA esophagogastroduodenoscopy 
(EGD) report listed an assessment of mild nonerosive gastritis, 
rule out Helicobacter pylori.  Additional VA treatment records 
dated in February 2009 listed an assessment of GERD/abdominal 
fullness and gas, obesity/deconditioning, and probable 
multifactorial erectile dysfunction. 

Private emergency room records from Guthrie/Corning Hospital 
showed treatment for small bowel obstruction in February 2009 
with NG suction and IV fluids.  A February 2009 abdomen and 
pelvis CT with contrast report listed an impression of partial 
small bowel obstruction with some dilatation of the proximal mid 
jejunum with the distal jejuna loops and ileal loops having 
normal caliber, stranding of the mesentery surrounding the 
dilated jejuna loops, and small umbilical hernia as well as very 
small right inguinal hernia with fat herniating into each. 

Private treatment notes dated in August and September 2009 from 
R. M., M.D., showed treatment for periumbilical area pain, GERD, 
abdominal pain, diarrhea, constipation, and blood in stool. 

A September 2009 statement from L. S., M. D., a physician at 
Guthrie/Corning Hospital, noted complaints of recurrent abdominal 
pain and impotency.  He diagnosed recurrent abdominal pain, 
noting that development of adhesions from scar tissue could lead 
to recurrent umbilical obstruction.  In a November 2009 
statement, R. M., M.D. also discussed the Veteran's history of 
bowel perforation and resultant adhesions which may be causing 
intermittent abdominal pain and noted that surgical removal could 
result in more adhesions.  

In December 2009 VA digestive conditions and intestines 
examination reports, a VA physician's assistant certified (PA-C) 
diagnosed residuals of a perforated colon, including ventral 
hernias, chronic pain, bowel incontinence, depression, erectile 
dysfunction (psychological aspect), and alternating bouts of 
constipation and diarrhea.  He opined that these residuals were 
reasonably foreseeable complications of the August 2008 VA 
colonoscopy, noting that Veteran had an elective procedure 
performed with an informed consent of the complications of that 
procedure.  It was further noted that the procedure resulted in a 
perforated colon which lead to a second surgery for repair and 
that complications the Veteran is now experiencing stem from that 
initial complication. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

In the December 2009 VA examination reports discussed above, the 
VA PA-C clearly indicated that the Veteran suffered from 
additional disabilities related to his August 2008 VA 
colonoscopy.  He opined that the additional disabilities were 
reasonably foreseeable complications of the procedure, noting 
that the Veteran had supplied informed consent for that procedure 
after being warned of the risks (including perforation).  
However, the PA-C failed to address whether carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing medical treatment in 
August 2008 proximately caused the Veteran's additional 
disabilities.  

In addition, during his August 2010 hearing and in multiple 
written statements of record, the Veteran has alleged VA 
negligence, specifically asserting that the intern that performed 
his August 2008 colonoscopy had little supervision and that three 
other people had similar problems with colonoscopies performed at 
the VA Medical Center (VAMC) in Buffalo, New York, the same day 
of his procedure.  The Board therefore finds that a remand is 
necessary to obtain an adequate medical opinion that relies on 
all the evidence of record, explains all findings and opinions in 
sufficient detail, and more fully addresses the proximate cause 
of the Veteran's additional disabilities related to his August 
2008 VA colonoscopy.

The claims file also reflects that the Veteran has received VA 
medical treatment from the VA Medical Center (VAMC) in Bath, New 
York, for his claimed foot disorders and additional disabilities 
related to his August 2008 VA medical treatment; however, as the 
claims file only includes outpatient and inpatient treatment 
records from that provider dated up to March 2009, any additional 
records from that facility should be obtained.  During his August 
2010 hearing, the Veteran indicated that he had received 
additional treatment for his claimed disorders at the Bath VAMC 
since March 2009 and that he been scheduled for foot surgery in 
January 2010 at the VAMC in Albany, New York, until he was forced 
to have another surgery for hernia treatment. 

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC 
should obtain and associate with the claims file all outstanding 
VA records as well as all outstanding private treatment records 
identified by the Veteran.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his claimed foot and digestive 
disorders for the time period since August 
2008.  Of particular interest are any private 
treatment records from R. M., M. D., for the 
period from September 2009 to the present.  
The AMC should also obtain VA outpatient and 
inpatient records pertaining to the Veteran's 
claimed foot and digestive disorders from the 
Bath VAMC for the period from March 2009 the 
present and from the Albany VAMC for the 
period from August 2008 the present.  

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
included in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
claims file should be forwarded to an 
appropriate physician (preferably a 
gastroenterologist) who is not associated 
with the Buffalo VAMC or Bath VAMC in order 
to obtain a medical opinion regarding whether 
the appellant has additional disabilities as 
a result of VA medical treatment in August 
2008, including the colonoscopy and follow-up 
treatment.  The claims file, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.  

After a full review of the claims file, the 
examiner should offer an opinion as to 
whether the proximate cause of any 
additional disability (individually 
identified as  ventral hernias, chronic pain, 
bowel incontinence, depression, erectile 
dysfunction (psychological aspect), and 
alternating bouts of constipation and 
diarrhea in the December 2009 VA examination 
reports) due to the August 2008 VA treatment, 
including colonoscopy was: 

(a) the result of carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA 
in furnishing the medical treatment in August 
2008, including the colonoscopy and follow-up 
treatment.  The examiner should discuss 
whether VA failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider when performing the 
August 2008 colonoscopy.  OR

(B) due to an event which was not reasonably 
foreseeable (based on what a reasonable 
health care provider would have foreseen).

In doing so, the examiner should acknowledge 
and discuss the Veteran's lay statements and 
the opinion and findings of the VA PA-C in 
the December 2009 VA examination reports.  
The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence added to 
the record since the April 2010 SSOC.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate SSOC and be afforded 
the opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


